DETAILED ACTION

This Office Action is in response to the amendment, filed on March 3, 2022.  Primary Examiner acknowledges Claims 1-11, 15-18, and 21-25 having been currently amended, with Claims 1, 8, and 9 having been currently amended, Claims 21-25 having been newly added, and Claims 12-14, 19, and 20 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship as claimed in independent Claim 1 including the features of a housing having an air inlet and a gas inlet port forming a dual inlet gas configuration, wherein the housing includes a blower and mixing area contained therewith to deliver the flow rates as adjusted by the microprocessor and additionally includes a humidification area downstream of the mixing area and heated delivery conduit each having their own heating element which is also controlled by the microcontroller, so that the mixture of the air and gas is delivered to the patient through a non-sealing respiratory interface.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785